DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


           Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of data analysis without significantly more. The claims 1, 11 and 15 recite steps of generating a semantic graph according to user selected data identified by an ontology mapping (i.e., data gathering and data evaluation steps), forming a subgraph of the semantic graph by identifying relevant concepts within the graph according to a metric (i.e., a data analysis/evaluation step), identifying paths in the subgraph using a bi directional hop search (i.e., a data analysis/evaluation step), assigning a score to each of the paths according to the initial and an additional metric (i.e., a data analysis/evaluation step) and outputting natural language questions based on concepts and relations in the paths with a score greater than a threshold being assigned to a user in a analysis process (i.e., a post solutional step of providing output to a user for further analysis), corresponding to the mental processes category of abstract ideas that are achievable by a human using a pen and paper in analyzing data to output questions to another human. This judicial exception is not integrated into a practical application because the claims are directed to an abstract idea with additional generic computer elements where the generically recited computer elements (i.e., the claimed computer, system, computer program product, bus system, storage device and processor) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because additional limitation “outputting, by the computer, a set of natural language questions based on relevant central concepts and concept relations corresponding to nodes in each respective path with an assigned relevance score greater than a minimum threshold score to the user to guide the user in a data analytics process” corresponds to the well-understood, routine, conventional post solutional computer function of outputting data as recognized by cited references Brennan (US PGPUB 2018/0075359 A1) and Vermeulen (US PGPUB 2016/0373456 A1) as well as court decisions listed in MPEP § 2106.05.
         The dependent claims 2-10, 12-14 and 16-20 also recite mental processes and do not add significantly more than the abstract idea and are as such similarly rejected.

Allowable Subject Matter
Claims 1-20 are allowable over the prior art or record where the allowability of the invention is pending Applicant addressing the 35 U.S.C. 101 rejection of the claims.
          Kumar (“Difficulty-controllable Multi-hop Question Generation From Knowledge Graphs”) discloses question generation (QG) over knowledge graphs where using an
end-to-end neural network-based method for automatic generation of complex multi-hop questions over knowledge graphs, a subgraph and an answer are taken as input and a transformer-based model generates a natural language question.
           Ghosh (“Method of Multi-hop Question Generation”) discloses incorporating dependencies across sequences including the use of Graph Convolutional Networks. Incorporating sentence-level coverage mechanism in ensuring that an encoder-decoder model has attended to all the sentences in a supporting passage while generating the question, but does not disclose the combination of limitations recited in the independent claims.
            Xu (“Exploiting Rich Syntactic Information for Semantic Parsing with Graph-to-Sequence Model”) discloses generating text representations by building a syntactic graph representing syntactic information, and applying a graph-to-sequence model to
map the syntactic graph to a logical form, but does not disclose the combination of limitations recited in the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLUJIMI A ADESANYA/
 Primary Examiner, Art Unit 2658